DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Golf cart
The examiner first notes that the term “golf cart” is provided for in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-7, 16-17, 19-20 and 22-23 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ohn et al. (US 2016/0082951).
In re claims 1, 5 and 20, Ohn discloses  an internal combustion engine (10) operably connected to a driveline, the internal combustion engine structured and operable to generate and deliver power to the driveline; a starter (15) operably coupled with the internal combustion engine and structured and operable to start the internal combustion engine; a battery (35) structured and operable to provide electrical energy to the starter for starting the internal combustion engine; a generator (15) operably connected the internal combustion engine, the generator structured and operable to generate voltage and output the voltage to the battery to charge the battery (Par. 45); and an integrated starter control unit (60) communicatively connected to the generator and structured and operable to: continuously monitor a state of charge of the battery; and based on the continuously monitored state of charge of the battery, continuously control operation of the generator and thereby continuously control the voltage output by the generator to the battery in order to continuously maintain the state of charge of the battery within a desired range (par. 50-52).
	In re claims 2 and 7, Ohn discloses the starter and generator are combined to provide a starter-generator (HSG is a combined unit).
	In re claim 6, Ohn discloses continuously controlling operation of the generator comprises: via the integrated starter control unit, continuously controlling operation of the generator based on the generator operation data and the continuously monitored state of charge of the battery to thereby continuously control the voltage output by the 
In re claims 16 and 22, Ohn teaches the integrated starter control unit is further structured and operable to receive feedback information from the generator regarding one or more operational parameter of the generator and based on the state of charge of the battery and the generator feedback information control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by the generator to the battery to continuously maintain the state of charge of the battery within the desired range (par. 40-41 and par. 45-52).
In re claim 17 and 23, Ohn teaches the integrated starter control unit is further structured and operable to receive feedback information from at least one of an engine control unit of the golf car, a ground speed sensor of the golf car, and a battery load sensor of the golf car, and based on the state of charge of the battery and the feedback information from the at least one engine control unit, ground speed sensor, and battery load sensor (s220, s240), control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by the generator to the battery to continuously maintain the state of charge of the battery within the desired range (fig. 2).
In re claim 19, Ohn teaches communicating to the integrated starter control unit is feedback information from at least one of an engine control unit of the golf car (s310), a ground speed sensor of the golf car, and a battery load sensor (s300) of the golf car, and via the integrated starter control unit, continuously controlling operation of the generator based on the state of charge of the battery and the feedback information from .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 8-9, 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohn, as applied above.
In re claims 3 and 8, Ohn differs in that it doesn’t explicitly teach the starter-generator and the integrated starter control unit are integrated with the internal combustion engine to provide a unitary prime mover. Nonetheless, the examiner takes the position that it would be obvious to integrate the starter-generator and the integrated starter control with the internal combustion engine to provide a unitary prime mover since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
In re claims 4 and 9, Ohn differs in that it doesn’t explicitly teach the internal combustion engine is a single cylinder engine. Nonetheless, the examiner notes that single cylinder engines are well known and conventional in the art and it would be obvious to apply the technology of Ohn to vehicles with such engines in order to ensure optimal hybrid operation.
In re claims 15, 18 and 21, Ohn differs in that it doesn’t explicitly teach continuously controlling the voltage output by the generator to the battery to continuously maintain the state of charge of the battery between 70% and 100% of full charge. Nonetheless, the examiner takes the position it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the state of charge of the battery is within the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant first appears to argues that Ohn describes controlling an engine speed of a hybrid vehicle to improve fuel consumption during the starting procedure of a hybrid 
Applicant additionally argues that Ohn does not continuously monitor state of charge. In doing so, Applicant argues that Ohn is focused on voltage. The examiner notes that this argument neglects the fact that voltage and state of charge are directly related. This fact is well known by ordinary practioners in the art. Accordingly, the examiner now takes official notice that one of ordinary skill in the art would recognize the relationship between state of charge and voltage and its application in Ohn. To this end, the Applicant is now directed to Yang (US 5,339,017) at entire document; Shimizu (US 2016/0285281) at par. 7-8; Ohkawa (US 2014/0184166) at entire document; Kamata (US 2013/0088236) at entire document. There are countless other patent documents which discuss this relationship. 
Applicant also argues that Ohn is silent as to continuously controlling voltage to keep the state of charge within a desired range.  In response to this argument, the applicant is directed Ohn in figure 2, elements S140-S190, which provide a flow chart teaching a method by which state of charge is maintained with a desired range (as noted above, voltage corresponds directly with state of charge). It should be noted that the term continuously is not so defined as to apply to the entire duration the vehicle is operating. The term continuously can be applied to the entirety of the control method time of Ohn. It should be noted that the control method of Ohn functions at least as long as the vehicle is engaged in an electric mode. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618